Title: To George Washington from Major General William Heath, 5 January 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Robinsons House [N.Y.] Jany 5th 1780
          
          I was this morning honored with yours of the 31st Ulto, shall pay strict attention to its injunctions. The Express that carries this, sit out for Head Quarters some days since, was at the Village when the late severe snow storm came on. He afterwards made several efforts to get to Kings Ferry, but could not, & this evening returned, and takes another route. The snow is about four foot deep upon a level, and the roads as yet almost impassible.
          I congratulate your Excellency on the commencement of the new year, & the safe arrival of your Lady at Head Quarters; & request my most respectfull Compliments may be presented. I have the honor to be with the greatest respect your Excellency’s most Obedient Servant
          
            W. Heath
          
         